Title: To Alexander Hamilton from Adam Hoops, 8 February 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 8 February 1799
          
          I have this moment received Captain Church’s note of the 6th. Inst. My not writing on the Subject of the Quarter master proceeded from my desire to connect with that other Subject, which I have not found it in my power to Embrace—I will as soon as possible make to your excellency particular communication of the state of things within my command as specified in your letter of the 2nd Inst.
          My closest attention shall be given to the discipline of the troops, but I fear that from the want of Officers the Service cannot for the present  be much advanced in this respect—I have defered issuing an intended order on this account as  it would have required the enforcement of company Officers to have carried it into effect. Permit me Sir to lay before you the inclosed Statement by which you will perceive that the Quarter masters department of this Garrison stands on very precarious ground, depending on an event some expected to take place The duties of it are now very unwillingly performed by the Officer acting as Quarter master who declines in the most positive manner acting a moment after the time when his services can possibly be dispensed with—Tomorrow I will do myself the honor to call upon you for your commands and Remain with consideration & Respect Sir Yr Mo Ob Sert
          
            A Hoops
          
          General Hamilton New York
        